Title: The Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 6 April 1773: résumé
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John


<Pennsylvania Hospital, April 6, 1773: Notification that ten bills, nos. 23 through 32, have been drawn on Franklin, Barclay, and Fothergill, to be paid from the account of the contributors to the Hospital. The bills are: two of Feb. 6 in favor of Charles Stewart, £365 sterling in all; one of Feb. 19 and three of March 12 in favor of Joseph King, £1,500 in all; one of April 6 in favor of William Logan, £75; three in favor of King, £300 in all. The total is £2,240. Signed by Isaac Jones, Joseph Morris, Israel and James Pemberton, John Reynell, Samuel Rhoads, Daniel Roberdeau, and Thomas Wharton.>
